Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s election without traverse of claims 8-11 and 17-21 in the reply filed on August 3, 2022 is acknowledged.
Claim Objections
Claim 8 objected to because of the following informalities:  The claim discloses “an onboard processor processor” and should read “an onboard processor”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cantrell et al. (US 2019/0187716; hereinafter Cantrell).
Regarding Claim 8:
Cantrell discloses a system for operating a truck in a yard comprising: 
an autonomous truck and hitched trailer responsive to an onboard processor 3and a remote server (Cantrell, Para. [0021], Cantrell discloses a system for operating an autonomous truck and trailer, and at least a remote server, see Para. [0079]); and 
a dock-mounted safety system that indicates when movement of the trailer away 5from the dock is enabled, the processor and server instructing the truck to move when indicated by the safety system (Cantrell, Para. [0043], Cantrell discloses a docking station which provides information to the vehicle to safely back up proper distance and avoid collisions, see Para. [0023-0024]). 
Regarding Claim 11:
Cantrell further discloses wherein the safety system comprises a locking mechanism that selectively engages a portion of the trailer when movement away from the dock is not enabled (Cantrell, Para. [0043], Cantrell discloses a docking station which provides information to the vehicle to safely back up proper distance and avoid collisions, see Para. [0023-0024], including an automated dock lock system to secure the trailer, see Para. [0049]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell in view of Petkov et al. (US 2014/0268095; hereinafter Petkov).
Regarding Claim 9:
Cantrell discloses the system as set forth in claim 8.
Petkov, in the same field of endeavor of autonomous vehicles, discloses wherein the safety system comprises a multi-color signal light operatively connected with the server and the processor (Petkov, Para. [0040], Petkov discloses a multi-colored light signal which communicates safety information such as slow down, emergency stop, maintain speed, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Cantrell to include a multi-color signal light as disclosed by Petkov in order to guide the vehicle safely into a position, see Petkov Para. [0011-0012].
Regarding Claim 10:
Cantrell discloses the system as set forth in claim 8.
Cantrell further discloses the truck includes a sensor that reads a state of the multi-color signal light (Cantrell, Para. [0060], Cantrell discloses the truck includes at least a camera as sensor and the examiner puts forth a camera would be capable of sensing the color of the signal light).  
Petkov, in the same field of endeavor of autonomous vehicles, discloses wherein the safety system comprises a multi- color signal light (Petkov, Para. [0040], Petkov discloses a multi-colored light signal which communicates safety information such as slow down, emergency stop, maintain speed, etc.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Cantrell to include a multi-color signal light as disclosed by Petkov in order to guide the vehicle safely into a position, see Petkov Para. [0011-0012].
Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell in view of Riley (US 2007/0030349; hereinafter Riley).
Regarding Claim 17:
Cantrell discloses a system for assisting reverse operations on a trailer hitched to an autonomous truck comprising: a sensor assembly…mounted laterally on a structure adjacent to a parking area for trailers to be received, the sensor assembly providing sensor data related to a space behind the trailer that is employed by at least one of a facility control server for the autonomous truck and an on- board controller of the autonomous truck (Cantrell, Para. [0050], Cantrell discloses sensor systems installed at least on the docking station in such a way that locations, orientations, and direction of the truck are determined to coordinate the reverse operations of the truck and hitched trailer).
Riley, in the same field of endeavor of tractor-trailers, discloses a moving sensor assembly mounted on a linear guideway (Riley, Para. [0044], Fig. 1, Riley discloses a moving sensor carriage mounted on a linear track).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Cantrell to include a moving sensor assembly as disclosed by Riley in order to provide a full set of data regarding the tractor-trailer vehicle , see Riley Para. [0029], [0034].
Regarding Claim 18:
The combination of Cantrell and Riley discloses the system as set forth in claim 17.
Cantrell further discloses wherein the sensor assembly includes at least one of a vision system camera, LIDAR and radar (Cantrell, Para. [0043], Cantrell discloses sensors mounted on at least the docking station include sonar, lidar, infrared, etc.). 
Regarding Claim 19:
The combination of Cantrell and Riley discloses the system as set forth in claim 18.
Cantrell further discloses wherein the guideway is mounted with respect to a loading dock (Cantrell, Para. [0043], Cantrell discloses the docking station (i.e. guideway) is mounted with respect to a loading dock in order to provide sensor information to the truck when guiding the vehicle in reverse operations, see Para. [0061]).  
Regarding Claim 20:
The combination of Cantrell and Riley discloses the system as set forth in claim 19.
Riley discloses wherein the guideway comprises at least one of a rail, wire and track (Riley, Fig. 2A, Para. [0045], Riley discloses the sensor carriage includes a broad range of transport mechanisms (i.e. rail or wire and track)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Cantrell to include a transport mechanism to allow movement of the sensor assembly as disclosed by Riley in order to provide a full set of data regarding the tractor-trailer vehicle , see Riley Para. [0029], [0034].
Regarding Claim 21:
The combination of Cantrell and Riley discloses the system as set forth in claim 17.
Cantrell further discloses wherein the sensor assembly is constructed and arranged to provide the sensor data to a plurality of autonomous trucks when reversing, respectively, at the location in the structure (Cantrell, Para. [0050], Cantrell discloses sensor systems installed at least on the docking station in such a way that locations, orientations, and direction of the truck are determined to coordinate the reverse operations of the truck and hitched trailer).
Riley discloses wherein the sensor assembly moves to a location in the structure in which the autonomous truck is operating (Riley, Para. [0044], Fig. 1, Riley discloses a moving sensor carriage mounted on a linear track, with the sensor carriage moving relative to the vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Cantrell to include the sensor assembly capable of moving to the location of the vehicle as disclosed by Riley in order to provide a full set of data regarding the tractor-trailer vehicle , see Riley Para. [0029], [0034].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carter et al. (US 2019/0235504) – discloses an autonomous control system of a self-driving semi-truck monitoring a dynamic orientation of a cargo trailer in relation to a tractor of the semi-trailer truck.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664